The offense is possession of intoxicating liquor for the purpose of sale; the punishment confinement in the penitentiary for one year.
The caption shows the court to have been convened May 27, 1929, and to have adjourned June 15, 1929. The trial appears to have been held on March 15, 1929, and sentence imposed on March 16, 1929, which was prior to the convening of the term of court as manifested by the caption. The proceedings not appearing to have *Page 247 
been had during the term of court manifested by the caption, the state's motion to dismiss the appeal must be granted. Sherwood v. State, 225 S.W. 1101.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
HAWKINS, J., absent.
                 ON MOTION TO REINSTATE APPEAL.